DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14, in the reply filed on 5/20/22 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/20/22.

Claim Objections
Claim 7 is objected to because of the following informalities:  “the current running through the power cable exceed” should be “the current running through the power cable exceeds”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the current running through the power cable exceed” should be “the current running through the power cable exceeds”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20200319092 by Schenkl.
As to claim 1, Alexander teaches a wash-quality monitoring system 100 (fig. 1) comprising a housing; a processor 132 (fig. 2) in the housing; supply water flow meters 216, 220 on supply water lines 126, 128 (fig. 2, para. 18), the meters in communication with the processor (para. 22); a chemical conduit 130 (fig. 2) in the housing with an input into the housing (para. 21, the chemistry reservoir 104 may be external to the housing) and an output 122 from the housing (fig. 2); a chemical flow meter 226 on the chemical conduit and in communication with the processor (para. 22); and a memory 158.
Alexander does not teach a color sensor on the chemical conduit to transmit color readings to the processor.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Alexander to have a color sensor.  Carrer teaches a wash-quality monitoring system having a color sensor 20 (fig. 1) on a chemical conduit to transmit color readings of a chemical disposed in the conduit (para. 16).  Carrer teaches that this allows for recognition of a type and/or characteristic of the chemical so that an appropriate dose of the chemical can be dispensed (paras. 19-20).  One of ordinary skill in the art would have been motivated to modify the system taught by Alexander to realize the benefits of the color sensor taught by Carrer.
Alexander does not teach comparing the water flow readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the water flow.  Savini teaches that it is advantageous to monitor the water supply flow into an appliance in order to detect a fault, such as leakage within the appliance, and initiating an alarm to a user if the flow is outside an acceptable range (para. 132).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the water flow for this reason.
Alexander does not teach comparing the chemical flow readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the chemical flow.  Stoyanov teaches that it is advantageous to monitor the flow of a chemical and initiate an alarm if the flow is outside an acceptable range in order to prevent problems, such as the need to replace tubing or refill the chemical (para. 52).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the water flow for this reason.
Alexander does not teach comparing the color readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the color readings.  Schenkl teaches that it is advantageous to monitor a spectral color reading of a chemical and initiate an alarm in the event an incorrect chemical or different chemical than intended was introduced into a chemical reservoir (paras. 56, 60, 61).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the color readings for this reason.
Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, Schenkl teaches a current sensor to transmit current readings of a color sensor for the purpose of communicating color readings to a processor (para. 12).
As to claim 5, while Alexander does not explicitly teach multiple chemical conduits and respective color sensor, one of ordinary skill in the art would have recognized as obvious to provide multiple chemical conduits, each corresponding to different chemicals used in a wash process.  It was well-known and common in the art to provide multiple chemicals to be used for different purposes within a wash cycle (see Schenkl, para. 55).  One of ordinary skill in the art would have further recognized as obvious to have respective color sensors and acceptable color ranges for the purpose of color sensors discussed above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20200319092 by Schenkl. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20110048460 by Grull et al.
As to claims 2 and 3, Alexander does not teach a temperature sensor on its supply line.  However, one of ordinary skill in the art would have recognized as obvious to have a temperature sensor and compare temperature readings to an acceptable range and initiate an alarm if the readings are outside the range.  Grull teaches monitoring the supply water temperature of a washing appliance and comparing the monitored temperature to an acceptable range (paras. 17-18, 21-22) and initiating an alarm if the temperature is not with the range (para. 25).  Grull teaches that this allows for detection of temperatures that may cause a malfunction or incorrect operation of the appliance (para. 18).  One of ordinary skill in the art would have recognized as obvious to modify the system of Alexander to have a supply water line temperature so that the temperature can be compared to an acceptable range so that a malfunction or incorrect operation can be avoided, as taught by Grull.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20200319092 by Schenkl. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al.
As to claim 6, Alexander does not teach a current sensor on a power cable of the system that transmits a current reading to the processor.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Alexander to have a current sensor.  Kullwitz teaches that a current sensor may be on a power supply line of an appliance to measure current and transmit the current reading to a processor to determine an operating state of the appliance (para. 14).  Kullwitz teaches that this allows for logging an analyzing cleaning processes without costly direct measuring of data points (para. 16).  Kullwitz further teaches that it also allows for detection of abnormal operating states (para. 29).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to have a current sensor to have this function of Kullwitz.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 7, Kullwitz teaches determining that a wash cycle has begun based on current exceeding an idle value (para. 32).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20200325011 by Carrer et al., U.S. Patent Application Publication 20200249704 by Savini et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., U.S. Patent Application Publication 20200319092 by Schenkl., and U.S. Patent Application Publication 20150297055 by Kullwitz et al. as applied to claim 6 above, and further in view of U.S. Patent Application Publication 20050005952 by Bashark.
As to claim 8, Kullwitz does not teach a determination of whether water has been properly discharged based on current readings.  However, one of ordinary skill in the art would have recognized as obvious to perform this determination.  Bashark teaches measuring current readings to determine if water has not been properly discharged in an appliance (paras. 18, 33).  One of ordinary skill in the art would have been motivated to modify the system taught by Alexander to perform the claimed determination in order to inform a user that water failed to drain, as taught by Bashark.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al. and U.S. Patent Application Publication 20170027410 by Stoyanov et al.
As to claim 9, Alexander teaches a wash monitoring device 100 (fig. 1) comprising a housing; a controller including a processor 132 and a memory 158; a chemical conduit 130 (fig. 2) in the housing with an input and an output from the housing (para. 21, the chemistry reservoir 104 may be external to the housing); and a chemical flow meter 226 on the chemical conduit and in communication with the controller (para. 22).
Alexander does not teach a current sensor on a power cable of the system that transmits a current reading to the controller.  However, one of ordinary skill in the art would have recognized as obvious to modify the system of Alexander to have a current sensor.  Kullwitz teaches that a current sensor may be on a power supply line of an appliance to measure current and transmit the current reading to a controller to determine an operating state of the appliance (para. 14), which includes determining that a wash cycle has begun based on current exceeding an idle value (para. 32).  Kullwitz teaches that this allows for logging an analyzing cleaning processes without costly direct measuring of data points (para. 16).  Kullwitz further teaches that it also allows for detection of abnormal operating states (para. 29).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to have a current sensor to have this function of Kullwitz.
Alexander does not teach comparing the chemical flow readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the chemical flow once a wash cycle has initiated.  Stoyanov teaches that it is advantageous to monitor the flow of a chemical and initiate an alarm if the flow is outside an acceptable range in order to prevent problems, such as the need to replace tubing or refill the chemical (para. 52).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the water flow for this reason.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al. and U.S. Patent Application Publication 20170027410 by Stoyanov et al. as applied to claim 9 above, and further in view of U.S. Patent Application Publication 20110048460 by Grull et al.
As to claims 10 and 11, Alexander does not teach a temperature sensor on its supply line.  However, one of ordinary skill in the art would have recognized as obvious to have a temperature sensor and compare temperature readings to an acceptable range and initiate an alarm if the readings are outside the range.  Grull teaches monitoring the supply water temperature of a washing appliance and comparing the monitored temperature to an acceptable range (paras. 17-18, 21-22) and initiating an alarm if the temperature is not with the range (para. 25).  Grull teaches that this allows for detection of temperatures that may cause a malfunction or incorrect operation of the appliance (para. 18).  One of ordinary skill in the art would have recognized as obvious to modify the system of Alexander to have a supply water line temperature so that the temperature can be compared to an acceptable range so that a malfunction or incorrect operation can be avoided, as taught by Grull.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al., U.S. Patent Application Publication 20170027410 by Stoyanov et al., and U.S. Patent Application Publication 20110048460 by Grull et al. as applied to claim 11 above, and further in view of U.S. Patent Application Publication 20200249704 by Savini et al.
As to claim 12, Alexander teaches supply water flow meters 216, 220 on supply water lines 126, 128 (fig. 2, para. 18), the meters in communication with the controller (para. 22).  Alexander does not teach comparing the water flow readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the water flow.  Savini teaches that it is advantageous to monitor the water supply flow into an appliance in order to detect a fault, such as leakage within the appliance, and initiating an alarm to a user if the flow is outside an acceptable range (para. 132).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the water flow for this reason.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al. and U.S. Patent Application Publication 20170027410 by Stoyanov et al. as applied to claim 9 above, and further in view of U.S. Patent Application Publication 20200325011 by Carrer et al. and U.S. Patent Application Publication 20200319092 by Schenkl.
As to claim 13, Alexander does not teach a color sensor on the chemical conduit to transmit color readings to the processor.  However, one of ordinary skill in the art would have recognized as obvious to modify the system taught by Alexander to have a color sensor.  Carrer teaches a wash-quality monitoring system having a color sensor 20 (fig. 1) on a chemical conduit to transmit color readings of a chemical disposed in the conduit (para. 16).  Carrer teaches that this allows for recognition of a type and/or characteristic of the chemical so that an appropriate dose of the chemical can be dispensed (paras. 19-20).  One of ordinary skill in the art would have been motivated to modify the system taught by Alexander to realize the benefits of the color sensor taught by Carrer.
Alexander does not teach comparing the color readings with a predetermined range and initiating an alarm if the flow is outside the range.  However, one of ordinary skill in the art would have recognized as obvious to monitor the color readings.  Schenkl teaches that it is advantageous to monitor a spectral color reading of a chemical and initiate an alarm in the event an incorrect chemical or different chemical than intended was introduced into a chemical reservoir (paras. 56, 60, 61).  One of ordinary skill in the art would have been motivated to modify the system of Alexander to monitor the color readings for this reason.
Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20200008647 by Alexander et al. in view of U.S. Patent Application Publication 20150297055 by Kullwitz et al. and U.S. Patent Application Publication 20170027410 by Stoyanov et al. as applied to claim 9 above, and further in view of U.S. Patent Application Publication 20050005952 by Bashark.
As to claim 14, Kullwitz does not teach a determination of whether water has been properly discharged based on current readings.  However, one of ordinary skill in the art would have recognized as obvious to perform this determination.  Bashark teaches measuring current readings to determine if water has not been properly discharged in an appliance (paras. 18, 33).  One of ordinary skill in the art would have been motivated to modify the system taught by Alexander to perform the claimed determination in order to inform a user that water failed to drain, as taught by Bashark.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711